Stallcup, C.
The appellants were defendants below. The errors assigned are as follows: “(1) The court erred in not passing upon defendants’ motion for a new trial; (2) the court erred in sustaining plaintiff’s objection to the several offers of proof by defendants of failure of consideration of the note in suit; (3) the court erred in giving judgment for the plaintiff upon the whole record.” The record shows no error in the proceedings and judgment of the court below. There were no exceptions taken there, and the evidence is not shown here. There is no *440foundation for the said supposed errors assigned, as the matters upon which they are supposed to rest are not at all shown by the record here. The judgment should be affirmed.
We concur: Rising, C.; Macon, C.
By the Court.
For the reasons assigned in the foregoing opinion the judgment of the superior court is affirmed.

Affirmed.